           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

LASHANDA CALVIN; and
JASEAN SMITH                                            PLAINTIFFS

v.                       No. 2:18-cv-85-DPM

SHELTER MUTUAL INSURANCE
COMPANY                                                DEFENDANT

                               ORDER
     As she was driving slowly in a line of cars on 1-55 between West
Memphis and Memphis, a never-identified car rear-ended Lashanda
Calvin's Altima and knocked it into the car in front of her. Calvin's
twenty-three-year-old son, Jasean Smith, was a passenger in her back
seat. Calvin and her son were injured. Shelter insures Calvin and her
car. The company denied Smith's claim. Calvin and Smith filed this
case seeking $50,000 each in uninsured coverage that may be available
under the policy. ARK. CODE ANN. § 23-89-403. It's unclear what the
parties dispute about Calvin's claim. The case was removed here.
Shelter says there's no coverage for Smith. Calvin and Smith disagree.
They say the policy is ambiguous, material facts are disputed, and a
jury could conclude Smith is covered-either as Calvin's relative or as
someone who was using the vehicle. The applicable policy terms are in
the margin.*




• DEFINITIONS

        Words in bold type that are derived from a defined word have the same root meaning.


        (40) Relative means an individual related to you by blood, marriage, or adoption, who
             is a resident of your household. It includes your child who is away at school, if that
             child is both unmarried and unemancipated ....


        (54) Use means physically controlling, or attempting to physically control, the
             movements of a vehicle. It includes any emergency repairs performed in the course
             of a trip, if those repairs are necessary to the continued use of the vehicle.

PART IV - COVERAGE E - UNINSURED MOTOR VEHICLE LIABILITY COVERAGE


       INSURING AGREEMENT FOR COVERAGE E

       Subject to all conditions, exclusions, and limitations of our liability, stated in this policy,
       we will pay damages that an insured, or an insured's legal representative, is legally
       entitled to recover from the owner or operator of an uninsured motor vehicle because of
       an occurrence that arose out of the ownership or use of that uninsured motor vehicle.

       DEFINITIONS USED IN COVERAGE E


       (2) Insured means an individual included in one of the following categories:

       CATEGORY A:
            (a) You;
            (b) Relatives;
            (c) Individuals listed in the Declarations as an "additional listed insured" who
                do not own a motor vehicle, and whose spouse does not own a motor vehicle.
       CATEGORYB:
            Any individual who is not included in Category A, while he or she is using the
            described auto with permission or general consent.

NQ 16-1 at 7, 9-10 & 18.
                                                -2-
     A son, of course, is related to his mother. But Shelter's policy
covers only certain relatives. At the threshold, Smith doesn't qualify
because he doesn't live with Calvin.      He moved out in 2013 after
graduating from high school, almost five years before this 2018
accident.
     The policy also includes what might be called a student exception:
It covers an unmarried and unemancipated child away at school. This
exception doesn't benefit Smith. The Court is not convinced that
Shelter's policy draws a hard line at age eighteen, the age of majority in
Arkansas. ARK. CODE ANN.§ 9-25-101; Towery v. Towery, 285 Ark 113,
114-15, 685 S.W.2d 155, 156 (1985). The policy doesn't define "child,"
and in other places refers to a "minor child," NQ 16-1 at 9, which
suggests a broader category here. When one speaks of relatives, it's not
unusual to say an adult is their parents' child. And many young people
in their late teens and early twenties are away from home much of the
year, at school of some kind, unmarried, and still dependent on their
parents in most respects. This student exception covers a child so
situated.
     This case does not present one of those situations, though. Smith
is a student; he's studying education at Phillips County Community
College. He's unmarried. But he's not "unemancipated" within the
ordinary meaning of that word. Philadelphia Indemnity Insurance Co. v.
Austin, 2011 Ark. 283, at 6,383 S.W.3d 815, 819-20. He works three part-

                                   -3-
time jobs while attending school.            Smith pastors two churches on
alternating Sundays and assists in funeral services on Saturdays. He
hasn't lived with his mother for several years. There's no evidence, for
example, that he has lived with her on and off between college terms.
And there's no evidence that Calvin was supporting her son financially.
This record would not support a jury in reasonably concluding that
Smith was unemancipated.
     Was Smith an insured because he was "using" Calvin's Altima
while a passenger? Shelter's policy ties use to physical control and
emergency repairs on trips. Smith wasn't involved in any repair when
his mother's car was rear ended. "Use means physically controlling, or
attempting to physically control, the movements of a vehicle." NQ 16-1
at 10. Smith didn't use Calvin's Altima in this sense; he was buckled
in the back seat. Calvin and Smith emphasize that this policy defines
use, not using. That creates some murkiness, they continue, which
favors their argument for coverage. The Court respectfully disagrees.
The gerund doesn't create ambiguity. The policy also says "Words in
bold type that are derived from a defined word have the same root
meaning." NQ 16-1 at 7. "Using" is in bold; it is derived from the
      . d term
d e f 1ne        II
                      use ;
                         II
                              and therefore it has the same root meaning:
physical control. Smith wasn't in control of his mother's car when it
was rear-ended. Austin, 2011 Ark. at 6,383 S.W.3d at 819-20.



                                       -4-
                              *     *      *
     Most of the material facts are undisputed. Where some genuine
dispute exists, the Court has taken the record in the light most favorable
to Calvin and Smith. Raines v. Safeco Insurance Co. of America, 637 F.3d
872, 874-75 (8th Cir. 2011). No patent or latent ambiguity exists in the
applicable policy provisions. The Court has been delayed in addressing
this motion, and oral argument would cause more delay, so the request
for it is denied. On this record, and the applicable Arkansas law about
insurance contracts, Shelter is entitled to partial summary judgment on
Smith's claims. The motion, NQ 9, is granted and his claim is dismissed
with prejudice. The Court would appreciate a joint status report on
Calvin's claim by 15 April 2019.
     So Ordered.


                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -5-
